Citation Nr: 0600669	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  01-08 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of death 
of the veteran.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran had honorable active service from June 1966 to 
April 1970, and from March 1971 to December 1974; he died in 
2000.  The appellant is the surviving spouse of the veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision issued by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied the 
appellant's claim of entitlement to service connection for 
the cause of death of the veteran, as well as her claim of 
entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.  

In August 2005, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.  

In October 2005, the appellant submitted additional evidence, 
including medical opinions, concerning her cause of death 
claim.  No waiver of review of that evidence by the agency of 
original jurisdiction has been submitted and therefore 
referral to the RO of evidence received directly by the Board 
is required.  38 C.F.R. § 20.1304.  Since the case is being 
remanded, the RO will have the opportunity to consider the 
evidence submitted to the Board in October 2005.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case is remanded for 
action as described below.

When the veteran died, service connection was in effect for 
generalized anxiety disorder with depression, evaluated as 50 
percent disabling, and for a compression fracture at L1 with 
low back pain and radiculopathy, evaluated as 30 percent 
disabling.  A total disability rating for compensation 
purposes based on individual unemployability had been in 
effect since September 1, 1991.

The veteran's death certificate indicates that the cause of 
his death was hypoxic encephalopathy due to or as a 
consequence of respiratory distress due to or as a 
consequence of severe pneumonia.  The death certificate also 
listed chronic obstructive pulmonary disease (COPD) and 
hypertension as significant conditions that contributed to 
the veteran's death but did not result in the previously 
stated underlying cause.  No autopsy was performed.

The medical evidence of record added to the claims file in 
October 2005, included statements from two of the veteran's 
treating physicians, as well as excerpts from medical 
literature relating to Risperdal as a cause of weight gain.

The appellant contends that the service-connected nervous 
disorder and back disability prevented the veteran from 
receiving proper treatment for the condition that ultimately 
caused his death.  She testified at the August 2005 Travel 
Board hearing that the veteran's back disability would not 
allow him to exercise.  She also testified that medication 
for his service-connected psychiatric disability, namely 
Risperdal, caused the veteran to gain weight.  She contends, 
in essence, that the medication for the disability caused the 
veteran's weight gain that in turn caused, worsened or 
aggravated the medical problems that led to his death.  She 
has intimated that the appellant would have been stronger and 
healthier but for his service-connected disabilities and the 
treatment thereof, and without those factors he would have 
been able to survive the fatal pneumonia.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  38 C.F.R. 
§ 3.312.  The current medical opinion of record on that point 
was rendered without the benefit of all of the medical 
evidence of record.  Furthermore, the opinion does not 
provide an adequate response to all of the appellant's 
contentions.

Accordingly, this case is REMANDED for the following:

1.  The RO should arrange for a review of 
the veteran's records by a VA 
pathologist, or other available 
appropriate specialist, preferably one 
who did not examine the veteran or review 
his records in the past.  Following the 
review of the complete record, including 
the private medical opinions of record, 
the veteran's post-service medical 
records and medication lists, the 
terminal hospital records and a copy of 
this remand, the reviewer should furnish 
opinions concerning the cause of the 
veteran's death.




Specifically the reviewer should provide 
an opinion as to whether the veteran's 
death from pneumonia was causally or 
etiologically related to his service-
related disabilities or to treatment for 
the service-connected disabilities, 
including the use of medications such as 
Risperdal.  With citation to the current 
medical literature, the reviewer should 
discuss any side effects of Risperdal 
that have been documented in the medical 
literature, such as weight gain, 
Neuroleptic Malignant Syndrome (NMS) and 
extrapyramidal signs and symptoms (EPS), 
and state whether or not the veteran 
exhibited any of these during his 
lifetime.  The reviewer must discuss the 
private medical opinions of record that 
casually link the veteran's death to use 
of Risperdal.

If the reviewer finds that any pathology 
documented during the veteran's lifetime 
was directly related to, or related to 
the treatment of either one of the 
veteran's service-connected disabilities, 
s/he should provide an opinion, with 
degree of medical probability expressed, 
that discusses what role, if any, said 
service-related pathology played in 
causing, contributing substantially or 
materially to, or hastening the veteran's 
death.  The reviewer should opine whether 
any service-related pathology caused 
general impairment of health such that 
the veteran was materially less capable 
of resisting the effects of whatever 
disease or event was the primary cause of 
death (pneumonia).


The pathologist should comment on the 
clinical significance, if any, of the 
veteran's other medical conditions 
existing at the time of his death.  The 
pathologist should rank each of these 
conditions existing at the time of death 
in the order of their importance in 
relation to causing or contributing to 
the veteran's death.

The reviewer should identify the 
information on which the opinion is 
based.  The opinion should adequately 
summarize the relevant history and 
clinical findings, and provide a detailed 
explanation as to all medical conclusions 
rendered.  The opinion should also 
allocate the veteran's various symptoms 
to the appropriate diagnostic entity.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the reviewer. 

2.  Upon receipt of the VA pathologist's 
report, the RO should conduct a review to 
verify that all requested findings and 
opinions have been offered.  If 
information is deemed lacking, the RO 
should refer the report to the VA 
reviewer for corrections or additions.

3.  The RO should take such additional 
development action as it deems proper 
with respect to the claims, including 
obtaining any other appropriate VA 
medical opinion(s), and follow any 
applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development.  
Following such development, the RO should 
review and readjudicate the claims.  The 
RO should consider all of the evidence of 
record, and any additional evidence 
obtained by the RO pursuant to this 
remand.

4.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
	VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 


